DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Surdu et al. (US 2017/0316711) in view of Rosenberg (US 2007/0190494). 

Regarding claims 1, 8-9, 15, Surdu discloses a computer based combat simulation comprising a communication interface (server). See paragraph 0017. Surdu discloses wherein a trigger pull by a participant results in data being transmitted to the server comprising weapon position and orientation. See paragraph 0026. Surdu does not disclose wherein the information is in a single data packet. However, using data packets for data is established as is disclosed by the simulation system of Rosenberg in paragraph 0055. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider this with the Surdu system in order to provide effective communication. Surdu discloses wherein the system determines a position and orientation of a target, and determines a ballistic path of a simulated projectile based on the trigger data, determines whether or not the simulated path intersects the target, and determines an outcome. See paragraph 0030.  

Regarding claims 2, 10, and 16, Surdu discloses factoring an estimated uncertainty regarding the position and orientation of the weapon into the ballistics calculation in paragraph 0054. 

Regarding claims 3 11, and 17, Surdu discloses wherein the trigger data includes a time and also wherein the system considers heading and velocities of both the weapons and targets. See paragraph 0058. Rosenberg discloses a time-stamp in paragraph 0074, and the use of such a scheme would be obvious as described above with regard to claim 1. 

Regarding claims 4, 12, and 18, Surdu discloses wherein the positions and orientations of the target are determined (a series of updated positions) and the ballistic outcome is identified as to whether the ballistic path intersects the target location. See paragraphs 0025-0026 and 0054 (target positions previously reported).

Regarding claims 5 and 13, Surdu determines the ballistic path based in part on environmental conditions. See paragraph 0027. 

Regarding claims 6, 14, and 19, Surdu discloses providing feedback to the participants in paragraph 0031. 

Regarding claims 7 and 20, Surdu discloses calibrating the weapon location by comparison to the known location of other objects in paragraph 0042.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S. VASAT can be reached at 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715